TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00568-CR


                               Damon Keith Taylor, Appellant

                                              v.

                                The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
       NO. 2014CR1505, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Damon Keith Taylor has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                           __________________________________________
                                           Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: October 26, 2018

Do Not Publish